TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00070-CV



                               Terracon Consultants, Inc., Appellant

                                                   v.

              Fort Worth Design & Build, Inc. d/b/a DB Constructors, Inc., Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 11-181-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant and appellee have filed a joint motion to dismiss the appeal, explaining that

they have settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Joint Motion

Filed: October 15, 2013